DETAILED ACTION
Claims 1, 3, 7, 9, 13 and 15 have been amended.
Claims 5, 11 and 17 have been previously cancelled.
Claims 1-4,6-10,12-16 and 18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 (see applicant’s remarks; pages 7-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Kapur et al. (U.S. 2011/0099294 A1) and Li et al. (2010/0146585 A1), and further in view of Hashmi (U.S. 2013/0326333 A1).
Regarding claims 1, 7 and 13, Lee discloses a method in a server, comprising:
receiving, from a first client device, a first request for a first document (content object) (see Lee; paragraph 0021 and Figure 3 item 310; Lee discloses a computing device 400 receives a request for a content object, such as a web page); 
determining, from the first request, that the first client device is a mobile client device (see Lee; paragraph 0022 and Figure 3 item 315; Lee discloses the computing device 400 determines whether the request comprises a hardware identifier associated with a mobile device);
instead of transmitting the first document (content object) requested in the first request to the first client device, transmitting a redirect message (redirect notification) to the first client device to the optimized mobile version (mobile version of content object) of the first document (content object) that is located at the different location (see Lee; paragraphs 0023, 0024 and 0029; Lee discloses determining a response, i.e. if a user accepts or rejects, to a redirect notification to a second content object which is the mobile version of the originally requested content.  Therefore, the redirect notification is transmitted to the user device in order for it to be accepted or rejected.  The examiner notes that the claim does not specify the type of redirect message and as such the examiner interprets a redirect notification as the redirect message); 
receiving, from the first client device, a second request for the optimized mobile version (mobile version of content object) of the first document (content object) that is located at the different location (see Lee; paragraphs 0022, 0024 and Figure 3 item 325; Lee discloses a location path, i.e. claimed “different location”, to a mobile version of the first content object and determining whether a user has accepted the redirect to the mobile version, i.e. second content object.  Therefore, the acceptance by the user is the claimed “second request”); 
retrieving the optimized mobile version (mobile version of content object) of the first document (content object) (see Lee; paragraphs 0024, 0026 and Figure 3 items 325 and 330; Lee discloses in response to the acceptance from the user the second content object comprising the mobile version of the first content object is provided.  Therefore, the second content object/mobile version has to be retrieved in order to provide it); and
transmitting, to the first client device, the optimized mobile version (mobile version of content object) of the first document (content object) (see Lee; paragraph 0026; Lee discloses providing the second content object comprising the mobile version of the first content object).
While Lee discloses redirection based on a URL (see Lee; paragraph 0020), Lee does not explicitly disclose determining that the first request includes a URL matching a mobile redirect URL pattern.
In analogous art, Kapur discloses determining that the first request includes a URL matching a mobile redirect URL pattern (naming convention) (see Kapur; paragraph 0054; Kapur discloses receiving a request that includes a URL for a resource, e.g. a webpage/website. There is a particular naming convention, i.e. “URL pattern”, for mobile versions.  In particular, m.example.com is the mobile version for example.com.  If the request matches that naming convention the request is for a mobile version.  Therefore, it would be obvious that if the request does not match the naming convention then the request is for a non-mobile version).
One of ordinary skill in the art would have been motivated to combine Lee and Kapur because they both disclose features for the mobile version of webpages, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Kapur’s naming convention feature into the system of Lee in order to provide the benefit of scalability by allowing another way to determine what version of content is being requested (see Lee; paragraph 0022).
While Lee discloses analyzing a request for mobile characteristics and/or whether the request indicates the type of content requested (see Lee; paragraphs 0016, 0021 and 0022) and “retrieving the optimized mobile version of the first document”, as discussed above, the combination of Lee and Kapur does not explicitly disclose retrieving a canonical version of the first document; and analyzing the canonical version of the first document to determine whether the canonical version of the first document requested in the first request is an optimized mobile version that obeys a set of validation rules or is a non-optimized mobile version.
In analogous art, Li discloses retrieving a canonical version of the first document (see Li; paragraphs 0035 and 0036; Li discloses the application server receives a webpage request from a mobile device and searches a database for an available mobile version, i.e. “canonical version”, of the webpage);
analyzing the canonical version of the first document to determine whether the canonical version of the first document requested in the first request is an optimized mobile version that obeys a set of validation rules or is a non-optimized mobile version (see Li; paragraph 0037; Li discloses the server compares the mobile version with user preferences and device capabilities, i.e. “determine whether the canonical version…is an optimized mobile version that obeys a set of validation rules or a non-optimized mobile version”.  For example, e.g. m.weather.com, contains JAVA but not FLASH and the mobile device does not support JAVA.  Therefore, it is a non-optimized mobile version.  The examiner notes that according to the applicant’s specification, the set of validation rules includes capabilities; see applicant’s specification; paragraph 0011).
One of ordinary skill in the art would have been motivated to combine Lee, Kapur and Li because they all disclose features for determining the mobile version of a web page, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Li’s comparisons of webpage mobile versions into the combined system of Lee and Kapur in order to provide the benefit of scalability by allowing not only the request to be analyzed for a mobile characteristic and type of content (see Lee; paragraph 0016) but to analyze the content to determine if there is an optimized mobile version of the webpage so that all the information may be viewed according to the mobile device’s capabilities (see Li; paragraph 0037).
While Li discloses “retrieving a canonical version of the first document” and “analyzing the canonical version of the first document…”, as discussed above, as well as, determining which mobile version of a website is preferred (see Li; paragraphs 0036 and 0037), the combination of Lee, Kapur and Li does not explicitly disclose determining that the canonical version of the first document requested in the first request is a non-optimized mobile version, and responsive to this determination, determining that there is an optimized mobile version of the first document that is located at a different location from a location of the requested first document based on analyzing structure of HTML of the canonical version of the first document requested.
In analogous art, Hashmi discloses determining that the canonical version of the first document requested in the first request is a non-optimized mobile version, and responsive to this determination, determining that there is an optimized mobile version of the first document that is located at a different location from a location of the requested first document based on analyzing structure of HTML of the canonical version of the first document requested (see Hashmi; paragraphs 0024 and 0061; Hashmi discloses a mobile content management system, i.e. MCMS, that enables creation of mobile websites, i.e. MW.  A marker index processor uses special techniques, such as, calculating the hierarchical depth of the HTML elements in a requested MW page, i.e. “analyzing structure of HTML of the canonical version of the first document requested”.  In particular, when a mobile device attempts to access a MW and the MCMS server receives the request to serve the MW page, i.e. “non-optimized mobile version”, a comparison is done to determine whether one or more of the external source pages, i.e. the MW page, have changed, i.e. based on the depth of the HTML elements.  If there has been a change, content is read for the marked locations for the changed pages, i.e. “different locations” from the requested MW page, and an updated MW page, i.e. “optimized mobile version”, is used for the mobile device).
One of ordinary skill in the art would have been motivated to combine Lee, Kapur, Li and Hashmi because they all disclose features for determining the mobile version of a web page, and as such, are within the same environment.  Further, Li discloses comparing mobile versions of a website and Hashmi would provide an additional way to compare
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Hashmi’s comparisons of webpage mobile versions into the combined system of Lee, Kapur and Li in order to provide the benefit of scalability by allowing not only the request to be analyzed for a mobile characteristic and type of content (see Lee; paragraph 0016) but to analyze the HTML elements of the mobile page to determine if there have been any updates (see Hashmi; paragraph 0061) when comparing the mobile versions (see Li; paragraph 0037).
Further, Lee discloses the additional limitations of claim 7, a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor of a server, will cause said processor to perform operations (see Lee; paragraphs 0046 and 0047; Lee discloses a microprocessor and computer-readable medium).
Further, Lee discloses the additional limitations of claim 13, a processor, and a non-transitory machine-readable storage medium that provides instructions that, if executed by the processor, causes the server to perform operations (see Lee; paragraphs 0046 and 0047; Lee discloses a microprocessor and computer-readable medium).

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Kapur et al. (U.S. 2011/0099294 A1), Li et al. (2010/0146585 A1) and Hashmi (U.S. 2013/0326333 A1), as applied to claims 1, 7 and 13 above, and further in view of Lakes et al. (U.S. 2015/0088980 A1).
Regarding claims 2, 8 and 14, Lee, Kapur, Li and Hashmi disclose all the limitations of claims 1, 7 and 13, as discussed above, and while Lee discloses “determining that the first client device is a mobile client device”, as shown above, the combination of Lee, Kapur, Li and Hashmi does not explicitly disclose wherein determining that the first client device is the mobile client device includes examining a user-agent in a header of the first request.
In analogous art, Lakes discloses wherein determining that the first client device is the mobile client device includes examining a user-agent in a header of the first request (see Lakes; paragraphs 0096 and 0100 and Table-0002; Lakes discloses a user agent specifies the type of device, such as laptop or phone.  In particular, the user device having a mobile browser and determining the user’s device via the user’s user agent from the HTTP header).
One of ordinary skill in the art would have been motivated to combine Lee, Kapur, Li, Hashmi and Lakes because they all disclose features for redirection services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lakes’ user agent feature into the combined system of Lee, Kapur, Li and Hashmi in order to provide the benefit of scalability by allowing another way for a mobile characteristic to be determined in the request (see Lee; paragraph 0022).

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Kapur et al. (U.S. 2011/0099294 A1), Li et al. (2010/0146585 A1) and Hashmi (U.S. 2013/0326333 A1), as applied to claims 1, 7 and 13, and further in view of Schneckloth et al. (U.S. 2015/0193396 A1).
Regarding claims 3, 9 and 15, Lee, Kapur, Li and Hashmi disclose all the limitations of claims 1, 7 and 13, as discussed above, and further while Lee discloses a link to content stored on the server (see Lee; paragraph 0019) and Li discloses “determining that there is an optimized mobile version of the first document that is located at a different location”, as shown above, the combination of Lee, Kapur, Li and Hashmi does not explicitly disclose wherein determining that there is an optimized mobile version of the first document that is located at the different location includes accessing information stored on the server that indicates that the optimized mobile version of the first document is located at the different location.
In analogous art, Schneckloth discloses wherein determining that there is an optimized mobile version of the first document that is located at the different location includes accessing information stored on the server that indicates that the optimized mobile version of the first document is located at the different location (see Schneckloth; paragraphs 0030, 0032 and 0033; Schneckloth discloses receiving a request for a first web page address.  Determining if an existing relationship is stored in a table, i.e. claimed “accessing information stored”, based on the first web page address.  The relationship includes a designated web page address indicating a location, i.e. claimed “different location”, of device specific content, such as, a mobile version based on the device type).
One of ordinary skill in the art would have been motivated to combine Lee, Kapur, Li, Hashmi and Schneckloth because they all disclose features for redirection services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Schneckloth’s relationship storage feature into the combined system of Lee, Kapur, Li and Hashmi in order to provide the benefit of efficiency by allowing the location path of the mobile version to stored together with the location path of the original content (see Lee; paragraphs 0014 and 0022).

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Kapur et al. (U.S. 2011/0099294 A1), Li et al. (2010/0146585 A1) and Hashmi (U.S. 2013/0326333 A1), as applied to claims 1, 7 and 13, and further in view of Cohen et al. (U.S. 2016/0171567 A1).
Regarding claims 4, 10 and 16, Lee, Kapur, Li and Hashmi disclose all the limitations of claims 1, 7 and 13, as discussed above, and further while Lee discloses determining the request includes a parameter indicating that a mobile version of the content should be provided (see Lee; paragraph 0022) and Li discloses “determining that there is an optimized mobile version of the first document”, as discussed above, the combination of Lee, Kapur, Li and Hashmi does not explicitly disclose wherein determining that there is an optimized mobile version of the first document includes: retrieving the first document requested in the first request; and analyzing the first document and locating a tag that points to the optimized mobile version of the first document.
In analogous art, Cohen discloses retrieving the first document (web page) requested in the first request (see Cohen; paragraph 0036; Cohen discloses the server analyzes a web page and, as such, the web page is retrieved in order to be analyzed); and 
analyzing the first document and locating a tag that points to the optimized mobile version of the first document (web page) (see Cohen; paragraphs 0036-0038; Cohen discloses the server analyzes the web page associated with multiple URLs and identifies a canonical tag, such as a HTML link tag.  The URLs are consolidated in which they correspond to a desktop version of the web page and a mobile version of the same web page.  As such, a tag is identified that points to a URL for a mobile version of the web page.  The examiner notes that this interpretation is supported by the applicant’s specification where it states the edge server may analyze the HTML to determine whether it contains a link tag that points to a canonical version of the document, see applicant’s specification; paragraph 0019).
One of ordinary skill in the art would have been motivated to combine Lee, Kapur, Li, Hashmi and Cohen because they all disclose features for redirection services, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cohen’s web page analysis feature into the combined system of Lee, Kapur, Li and Hashmi in order to provide the benefit of scalability by allowing the parameter associated with the request indicating a mobile version (see Lee; paragraph 0022) to be implemented as a link tag in the standard document.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. 2014/0101282 A1) in view of Kapur et al. (U.S. 2011/0099294 A1), Li et al. (2010/0146585 A1), and Hashmi (U.S. 2013/0326333 A1), as applied to claims 1, 7 and 13, and further in view of Cheng (U.S. 9,043,441 B1). 
Regarding claims 6, 12 and 18, Lee, Kapur, Li and Hashmi disclose all the limitations of claims 1, 7 and 13, as discussed above.  The combination of Lee, Kapur, Li and Hashmi does not explicitly disclose receiving, from a second client device, a third request for a second document; determining, from the third request, that the second client device is not a mobile client device; responsive to determining that the second client device is not a mobile client device, performing the following: retrieving the second document; and transmitting, to the second client device, the second document.
In analogous art, Cheng discloses receiving, from a second client device (desktop computer), a third request for a second document (webpage) (see Cheng; column 4 lines 12-17, column 5 lines 25-28 and 63-67; Cheng discloses a number of computing devices, such as, smart phone and desktop, can request content from a server.  A smart phone may request a webpage and a desktop computer may request the webpage.  The examiner interprets the “third request” as simply the second client device’s request for the webpage and that the “second document” is the same as the “first document”.  This interpretation is supported by the applicant’s specification where it states determining whether the request for the same document is from a mobile device, in which a first request and a second redirect request is done, or is not from a mobile device, in which only one request is done, see applicant’s specification; paragraphs 0028-0030); 
determining, from the third request, that the second client device is not a mobile client device (see Cheng; column 4 lines 42-46 and column 5 lines 63-67; Cheng discloses the server receiving a request for content and identifying the type of computing device making the request.  The server determines that the type of computing device for the request is a desktop computer.  Therefore, it is determined that the “client device is not a mobile client device”); 
responsive to determining that the second client device is not a mobile client device, performing the following: 
retrieving the second document (webpage) (see Cheng; column 5 lines 47-50; Cheng discloses retrieving the webpage from a repository); and 
transmitting, to the second client device (desktop computer), the second document (webpage) (see Cheng; column 5 lines 61-67; Cheng discloses the server providing the webpage to the desktop computer).
One of ordinary skill in the art would have been motivated to combine Lee, Kapur, Li, Hashmi and Cheng because they all disclose features for the mobile version of webpages, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Cheng’s device identification feature into the combined system of Lee, Kapur, Li and Hashmi in order to provide the benefit of scalability by allowing different type of devices to be identified and further allow the mobile version to be modified specific to the kind of mobile device (see Cheng; column 6 lines 6-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. (U.S. 2014/0258161 A1) discloses detecting the presence of HTML tags that reveal the page is mobile compatible.
Salinas et al. (U.S. 2008/0072139 A1) discloses determining if a webpage has special mobile tags.
Gomes et al. (U.S. 8,996,514 B1) discloses correlation between non-mobile versions and mobile versions of a page.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        07/14/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442